Citation Nr: 0708920	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection, to include for the 
purpose of treatment, for loss of vertical dimension and 
heavy attrition of anterior teeth due to extraction of 
mandibular posterior teeth with no interarch stabilization. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for acid reflux.  

4.  Entitlement to service connection for benign prostatic 
hypertrophy.  

5.  Entitlement to a compensable rating for hearing loss in 
the right ear. 

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Muskogee, Oklahoma (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma or a disease such 
as osteomyelitis contracted during service.

2.  The veteran did not apply for service connection for 
dental condition until many years after his separation from 
service.  

3.  Hypertension, acid reflux, and benign prostatic 
hypertrophy were not demonstrated during service 

4.  There is no medical evidence linking hypertension, acid 
reflux, or benign prostatic hypertrophy to service.  

5.  Hearing acuity in the right ear is at Level IV. 



6.  Service connection is in effect for tinnitus, currently 
evaluated as 10 percent disabling; and hearing loss in the 
right ear, currently assigned a noncompensable evaluation.  

7.  The veteran reports education through high school and 
employment as a railroad trainman through May 1995, at which 
time he asserts he became too disabled work.  

8.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

 
CONCLUSIONS OF LAW

1.  Service connection, to include for the purpose of 
treatment, for loss of vertical dimension and heavy attrition 
of anterior teeth due to extraction of mandibular posterior 
teeth with no interarch stabilization is not warranted.  38 
U.S.C.A. §§ 1110, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2006) 

2.  Hypertension, acid reflux, and benign prostatic 
hypertrophy were not incurred in or aggravated by service and 
hypertension may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

3.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 
6100 (2006).    
 
4.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, letters dated in April 2004, June 
2004, July 2004 and May 2005 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA examinations as 
required, and a statement from a private dentist has been 
submitted on behalf of the veteran.  See 38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection Claims. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including hypertension, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Dental claim 
 
"A claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment."  Mays v. 
Brown 5 Vet. App. 302 (1993).  As such, and as the veteran 
indicated in an April 1997 statement that he was seeking 
entitlement to dental treatment, the claim will be 
adjudicated accordingly. 

Dental records from service reflect that a number of the 
veteran's teeth, described by a private dentist who reviewed 
these records in December 2000 as mandibular posterior teeth 
Numbers 18, 19, 20, 29, 30, and 31.  This private dentist 
also indicated that the veteran's later loss of vertical 
dimension and heavy attrition "can reasonably be attributed 
to the [in-service] initial extraction of mandibular teeth 
with no interarch stabilization."  While this report has 
been carefully considered, as there is no evidence that the 
in-service extractions were the result of dental trauma or a 
disease such as osteomyelitis during service, service 
connection cannot be granted on this basis.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303(b), 3.381, 4.150 (2006).  

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.  The Board 
finds that the veteran is not entitled to Class I treatment 
as there is no service-connected compensable dental 
disability.  The law does not provide for service connection 
for missing teeth for compensation under the facts of this 
case.  Thus, the Board finds that the veteran is not eligible 
for Class I VA outpatient treatment because he does not have 
an adjudicated compensable service-connected dental 
condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 C.F.R. 
§ 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  The 
veteran was separated from service in 1969 and did not file a 
claim for service connection for a dental disorder until 
April 1997.  Therefore, he is not eligible for Class II 
outpatient treatment under 38 C.F.R. § 17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that the veteran has a dental 
disorder that is the result of combat wounds or other service 
trauma.  Thus, the veteran is not eligible for VA dental care 
on a "Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend, that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, he does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and there is no evidence that 
he is a Chapter 31 vocational rehabilitation trainee.  Under 
these circumstances, the Board in short must conclude that 
the record presents no basis for a grant of service 
connection for a dental disorder for treatment purposes.  

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
2.  Hypertension, acid reflux, and benign prostatic 
hypertrophy

The service medical records, including the reports from the 
October 1969 separation examination and medical history 
compiled at that time, do not reflect any evidence of 
hypertension, acid reflux, or prostate problems, to include 
benign prostatic hypertrophy.  The first post-service 
clinical evidence reflecting the presence of any of these 
conditions is contained in VA outpatient treatment reports 
dated from 1998 to 2005.  None of these reports link 
hypertension, acid reflux, or benign prostatic hypertrophy to 
service, nor is there any other competent medical evidence of 
record that does so.  Moreover, the veteran has not claimed 
that he had symptoms of these disorders in service nor has he 
claimed that he had any such symptoms of these disorders 
since service discharge.  The extended period between the 
veteran's military service and the first evidence of the 
conditions for which service connection is claimed weighs 
against the veteran's claims.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

The veteran's assertions that he has hypertension, acid 
reflux and benign prostatic hypertrophy as a result of 
service cannot be used to establish a claim because as a 
layperson, the veteran is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

As such, the fact remains that there is no evidence of 
treatment for the claimed conditions during service, and no 
competent evidence linking hypertension, acid reflux, or 
benign prostatic hypertrophy to service, despite the 
veteran's assertions that such a causal relationship exists.  
This lack of cognizable evidence is particularly dispositive 
as the first evidence of record for symptomatology of these 
disorders is, at the earliest, dated almost three decades 
after the veteran's period of service had ended.  See Mense, 
1 Vet. App. at 356.  As there is no competent evidence which 
provides the required nexus between military service and 
hypertension, acid reflux, or benign prostatic hypertrophy, 
service connection for these disorders is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In short, the Board finds the preponderance of the evidence 
is against the veteran's claims for service connection for 
hypertension, acid reflux or benign prostatic hypertrophy for 
the reasons stated above.  As such, the benefit of the doubt 
doctrine is inapplicable, and these claims must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49 (1990). 

B.  Increased Rating for Hearing loss in the Right Ear 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a table for rating purposes to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. Part 4 (2006); see 
also 38 C.F.R. § 4.85, Table VI.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
38 C.F.R. § 4.85, Table VII.  The horizontal row represents 
the ear having the poorer hearing, and the vertical column 
represents the ear having the better hearing.  Id.  
Additionally, if impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman numeral designation for hearing impairment of Level 
I. 

Notwithstanding the above, regulations codified at 
38 C.F.R. § 4.86 provide for two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, due 
to the fact that the speech discrimination test may not 
reflect the severity of impairment of communicative 
functioning which these veterans experience.  Under 38 C.F.R. 
§ 4.86(a), when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b).  
However, in this case, the veteran's hearing impairment does 
not meet the criteria for application of 38 C.F.R. § 4.86. 

Under 38 C.F.R. § 3.383, compensation was payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability was not the result of the 
veteran's own willful misconduct.  During the course of this 
appeal, Congress amended 38 U.S.C.A. § 1160(a)(3) to 
eliminate the extreme requirement that there be complete and 
total deafness in both ears before compensation is payable 
for this paired organ combination.  See 69 Fed. Reg. 48,148- 
48,150 (August 9, 2004).  The amended criteria allows for 
compensation as if both ears were service-connected where 
there is hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability in the other ear that meets the 
provisions of 38 C.F.R. § 3.385.  See 38 C.F.R. § 
3.383(a)(3). 

Here, the evaluation of hearing loss is based on a 
"mechanical application" of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998).  As set 
forth below, in light of the audiometric data that has been 
obtained, the Board finds that the veteran is not prejudiced 
by the Board's consideration of the amended version of 
3.383(a)(3) or the provisions of 38 C.F.R. § 4.86 in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
at the most recent audiological examination conducted in 
August 2004, pure tone thresholds, in decibels, were:





HERTZ



Avg.
1000
2000
3000
4000
RIGHT
53
15
40
70
85

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear.  Audiometric testing in the left 
ear demonstrated what was described by the examiner as "no 
hearing," and the examiner stated that due to this loss of 
hearing in the left ear and hearing loss in the right ear, it 
would be difficult for the veteran to obtain or maintain 
gainful employment in his field of expertise.  

The above readings represent deterioration in hearing in the 
right ear from those obtained during audiometric testing in 
February 2002, at which time pure tone thresholds, in 
decibels, were:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
46
10
35
75
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Testing of the left ear revealed 
no response at any of the frequencies tested.

Under the applicable schedular criteria, the above findings 
represent Level IV hearing acuity of the right ear, and a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  To have an independently compensable hearing loss 
disability in the service-connected right ear, the veteran 
would have to be assigned a numeral designation of at least 
Level X.  See Table VII.  As such, despite the deafness in 
the left ear, increased compensation cannot be granted based 
on considering the hearing loss in the left ear, as service 
connected under the prior or revised criteria codified at 38 
C.F.R. § 3.383(a)(3).  

While the Board has carefully considered the veteran's 
contentions with regard to hearing impairment in the right 
ear, disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  As such, a 
compensable evaluation for the veteran's service-connected 
right ear hearing loss is not warranted.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  

C.  A Total Rating For Compensation Purposes Based Upon 
Individual Unemployability 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for tinnitus, currently 
evaluated as 10 percent disabling; and hearing loss in the 
right ear, currently assigned a noncompensable evaluation.  
As such, the veteran's service-connected disability does not 
meet the percentage rating standards for a total rating for 
compensation purposes based upon individual unemployability.  
38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider 
whether the evidence warrants referral to the appropriate VA 
officials for entitlement to a total disability rating for 
compensation purposes based on individual unemployability on 
an extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his claim for a total rating for compensation purposes 
based upon individual unemployability filed in April 2004, 
the veteran reported education through high school and 
employment as a railroad trainman through May 1995, at which 
time he asserts he became too disabled work.  While the 
record, as indicated above, includes an opinion by the 
audiologist who conducted the August 2004 VA examination that 
it would be difficult for the veteran to obtain or maintain 
meaningful gainful employment in his field of expertise, such 
nonservice-connected conditions such as hearing loss in the 
left ear may not be considered in determining entitlement to 
a total rating for compensation purposes based upon 
individual unemployability.  The record does not otherwise 
reveal competent medical evidence that demonstrates that the 
veteran's service-connected disability due to hearing loss 
and tinnitus, by itself, renders him unable to secure and 
follow a substantially gainful occupation.  Thus, the RO's 
decision not to refer this issue to the Director of 
Compensation and Pension Service for consideration of a total 
rating for compensation purposes based upon individual 
unemployability was correct.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection, to include for the purpose of treatment, 
for loss of vertical dimension and heavy attrition of 
anterior teeth due to extraction of mandibular posterior 
teeth with no interarch stabilization is denied. 

Service connection for hypertension is denied.  

Service connection for acid reflux is denied.  

Service connection for benign prostatic hypertrophy is 
denied.  

A compensable rating for hearing loss in the right ear is 
denied. 

A total rating for compensation purposes based upon 
individual unemployability is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


